 

Exhibit 10.25

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT is made as of the 16th day of June, 2016, by INTERNATIONAL AUTO
PROCESSING, INC., a Georgia corporation (“Assignor”), to INTERNATIONAL
INVESTMENTS AND INFRASTRUCTURE, LLC, a Georgia limited liability company
(“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is the Purchaser under that certain Purchase and Sale
Agreement by and between Assignor and 737 Gerrard Road, LLC (“Seller”) dated
March 11, 2016, as amended by that certain Amendment to Purchase & Sale
Agreement dated June 3, 2016 (as amended, the “Contract”), with respect to that
certain real estate in Franklin County, Georgia, as more particularly described
therein (the “Property”); and

WHEREAS, Assignor desires to assign and transfer all of its rights, title and
obligations as Purchaser under the Contract to Assignee, and Assignee desires to
assume all of Assignor’s rights, title and obligations as Purchaser under the
Contract.

NOW, THEREFORE, for and in consideration of the sum of One and No/100 Dollar
($1.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor does hereby transfer and assign to
Assignee all of Assignor’s right, title and interest in, to and under the
Contract.

Assignor does hereby warrant, represent, covenant and agree with Assignee that,
as of the date hereof, (i) Assignor has not entered into any other contracts or
agreements with the other parties to the Contract relating to or affecting said
Contract or the subject matter thereof; (ii) Assignor has not previously
assigned, transferred, sold or conveyed its interest under the Contract; (iii)
Assignor has not entered into any agreement to modify, amend, cancel, release,
surrender or terminate the Contract except for those amendments referenced in
the foregoing recitals (if any), of which Assignor has delivered a copy to
Assignee; (iv) to the best of Assignor’s knowledge, (a) Seller is not in default
under any of the terms, covenants or provisions of the Contract, (b) Seller has
not committed any breach of the Contract, (c) no event or circumstance exists
which, but for the passage of time, or the giving of notice, or both, would
constitute an event of default by Seller under the Contract, (d) Assignor is not
in default under any of the terms, covenants or provisions of the Contract, (e)
Assignor has not committed any breach of the Contract, and (f) no event or
circumstance exists which, but for the passage of time, or the giving of notice,
or both, would constitute an event of default by Assignor under the Contract.

This Assignment shall be binding upon the respective successors,
successors-in-title, legal representatives and assigns of the Assignor and shall
inure to the benefit of Assignee and its successors and assigns. Notwithstanding
the foregoing, pursuant to the terms of the Contract, Assignor shall remain
liable under the Contract.

[Signature page follows.]

 

--------------------------------------------------------------------------------

 

[Signature page to Assignment of Purchase and Sale Agreement]

IN WITNESS WHEREOF, the Assignor and Assignee have caused this Assignment to be
duly executed as of the day and year first above written.

 

ASSIGNOR:

 

INTERNATIONAL AUTO

PROCESSING, INC.

 

 

 

By:

 

/s/ Frederick W. Newton

Name:

 

Frederick W. Newton

Its:

 

Chairman of the Board of Directors

 

ASSIGNEE:

 

INTERNATIONAL INVESTMENTS

AND INFRASTRUCTURE, LLC

 

 

 

By:

 

INTERNATIONAL AUTO

PROCESSING, INC.

Its:

 

Sole Manager

 

 

 

By:

 

/s/ Frederick W. Newton

Name:

 

Frederick W. Newton

Its:

 

Chairman of the Board of Directors

 

 